COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

   ROSA GONZALEZ,                                  '
                                                                   No. 08-13-00258-CV
                                Appellant,         '
                                                                     Appeal from the
   v.                                              '
                                                                    243rd District Court
   EL PASO COUNTY COMMUNITY                        '
   COLLEGE DISTRICT,                                             of El Paso County, Texas
                                                   '
                               Appellee.           '                 (TC# 2008-3813)


                                                ORDER

        Pending before the Court is the parties joint agreed motion to refer the case to mediation in
accordance with the agreement of the parties and to abate the appeal pending scheduled mediation.
In its motion, the parties assert that they are currently engaged in settlement negotiations and they
have agreed to mediate the case within the next thirty days. The parties also request that we abate
the appeal until December 6, 2013 so that they may attempt to resolve and settle the underlying case.
        The Court has determined that this case is appropriate for referral to mediation pursuant to
TEX.CIV.PRAC.&REM.CODE ANN. ' 154.021, et seq. and [Local Rules].
        The parties’ joint motion is granted.
        The Court ORDERS this case be referred to mediation.
        The Court further ORDERS that the parties notify the Court of the name, address, telephone
and fax number of the mediator.


                                                   1
       The Court further ORDERS that the mediation be held within the time period agreed upon
by the parties as set forth in their joint motion. All parties or their representative with full
settlement authority shall attend the mediation process, with their counsel of record. The
mediator and parties shall file a report of the completion of mediation within forty-eight (48) hours
of the conclusion of mediation advising the court of:
      full, partial, or no resolution of the case;
      whether further negotiations are planned; and
      compensation paid to the mediator and by whom.
       In the event no further negotiations are planned and there is no resolution, or a partial
resolution of the case occurs, the parties will file a motion with this Court requesting that the Court
issue an order reestablishing the appellate timetable. This motion will accompany the
above-mentioned forty-eight (48) hours report.
       The Court further ORDERS, in the event of full resolution of the issues in this case, that
the parties file a joint dispositive motion within ten (10) days of the conclusion of mediation.
       IT IS SO ORDERED this 28th day of October, 2013.


                                                PER CURIAM


Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                      2